 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 1 of 12 PageID #: 2625



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                      CRIMINAL ACTION NO. 2:18-00034

PHYLLIS DOTY

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s motion for

compassionate release.     (ECF No. 201.)     Defendant requests

compassionate release in light of the COVID-19 pandemic, due to

the facts that she is 66 years old, suffers from Type II

diabetes and several other health conditions, and is

incarcerated at FMC Lexington, which has one of the highest

rates of COVID-19 transmissions of all federal prisons.            (See

ECF No. 202.)     The court ordered the government to respond to

defendant’s motion, (ECF No. 204), and the government filed a

response on May 20, 2020, opposing compassionate release.            (ECF

No. 205.)   Defendant filed her reply on May 21, 2020.          (ECF No.

206.)

     For the following reasons, the court DENIES defendant’s

motion for compassionate release.

I.   Background

     Defendant is 66 years old.       She suffers from Type II

diabetes, hypertension, high cholesterol, arthritis, anxiety,
    Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 2 of 12 PageID #: 2626



depression, gall bladder attacks for which she possibly needs

surgery, and she has a previous diagnosis of skin cancer.

        On September 4, 2018, defendant was convicted of eight

felony counts concerning fraud committed while she was the

Superintendent of Logan County Schools.            (See ECF No. 181.)      On

March 1, 2019, this Court sentenced her to 42 months of

incarceration.       (Id.)    Defendant has served approximately 13

months of that sentence.

        Defendant is currently incarcerated at FMC Lexington in

Lexington, Kentucky.         As of May 20, 2020, the Bureau of Prisons

(“BOP”) website listed FMC Lexington as the third most infected

facility in the country with 212 positive cases.             (See ECF No.

206.)     As of June 10, 2020, there remain 78 active COVID-19

cases among FMC Lexington inmates, and six inmates have died

from COVID-19. 1

        On April 9, 11, and 13, 2020, defendant petitioned the

Warden at FMC Lexington for compassionate release due to COVID-

19.     (ECF No. 202, Ex. 3.)      More than thirty days have elapsed

from these requests.         Defendant never received a formal denial

of her request; instead, she received notification from her case

manager that a “referral is not being submitted on her behalf”




1 WKYT News Staff, Sixth FMC inmate dies from COVID-19, WKYT
(June 10, 2020), https://www.wkyt.com/2020/06/10/fifth-fmc-dies-
from-covid-19/.
                                        2
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 3 of 12 PageID #: 2627



because “priority is being given to inmates who have served 50%

or more of their sentence or are within 18 months of their

release.”    (Id.)   The United States Attorney for the Southern

District of West Virginia is “adamantly opposed” to defendant’s

release.    (ECF No. 205.)

II.   Analysis

      The First Step Act empowers criminal defendants to request

that courts grant them compassionate release pursuant to 18

U.S.C § 3582(c).     But before they make such requests to the

court, defendants must first ask the BOP via the administrative

process and give the BOP thirty days to respond.          See id. §

3582(c)(1)(A).    Upon such a motion from the BOP or from a

defendant (after either the BOP denies the request or thirty

days has elapsed since the request was filed), a court “may

reduce the term of imprisonment.”        Id. § 3582(c)(1)(A)(i).

Here, more than thirty days have elapsed since defendant filed

her request for compassionate release with the BOP.           (See ECF

No. 202, Ex. 3.)     Thus, despite the government’s assertions to

the contrary, defendant has clearly exhausted her remedies.

This court will now consider whether defendant has demonstrated

that she meets the factors meriting compassionate release.

      Congress has restricted the power of courts to modify a

term of imprisonment once it has been imposed except when

“extraordinary and compelling reasons warrant such a reduction”

                                     3
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 4 of 12 PageID #: 2628



and when “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”          18 U.S.C. §

3582(c)(1)(A).    Thus, to warrant compassionate release,

defendant must show that:      (1) extraordinary and compelling

reasons warrant a sentence reduction; (2) she is not a danger to

the safety of others or the community; and (3) the reduction

satisfies the sentencing factors in 18 U.S.C. § 3553(a).            See

id.; see also USSG §§1B1.13(1)(A),(2).

  A. Extraordinary and Compelling Reasons

     Other district courts, in considering whether extraordinary

and compelling reasons for a sentence reduction exist in light

of COVID-19, have considered the age of the prisoner, the

severity and documented history of the defendant’s health

conditions, and the proliferation and status of infections in

the prison facility.     United States v. Brady, 2020 WL 2512100,

at *3 (S.D.N.Y. May 15, 2020) (citing and gathering cases).

Thus, compassionate release motions amid the COVID-19 pandemic

require a “fact-intensive” inquiry.        See United States v.

Shakur, 2020 WL 1911224, at *1 (S.D.N.Y. Apr. 20, 2020).

     According to the Centers for Disease Control and Prevention

(“CDC”), persons over the age of 65 and persons with diabetes

have a significantly increased risk of health complications from

COVID-19.   See Coronavirus Disease 2019 (COVID-19), At Risk for

Severe Illness, Ctrs. For Disease Control & Prevention (May 14,

                                     4
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 5 of 12 PageID #: 2629



2020), https://bit.ly/2WBcB16.       Accordingly, defendant – due to

her age and preexisting medical condition - is at a higher risk

of health problems resulting from COVID-19.         Moreover, defendant

can show a particularized risk of contracting the disease, as

FMC Lexington is suffering from a significant outbreak of COVID-

19.   Contra United States v. Feiling, 2020 WL 1821457, at *7

(E.D. Va. Apr. 10, 2020) (court declining to find extraordinary

and compelling circumstances where defendant, though having

significant health problems, was incarcerated at a facility that

had zero confirmed COVID-19 cases).

      Defendant is incarcerated within a prison in which there is

imminent risk of exposure to the coronavirus, and defendant is

at high risk for death or serious illness from COVID-19 based on

her age and medical conditions.       Thus, the court finds there are

“extraordinary and compelling reasons” within the meaning of 18

U.S.C. § 3582(c)(1)(A) to support a reduced sentence or early

release.

  B. Danger to the Safety of Others

      The court finds that a sentence reduction for defendant

would not result in danger to the safety of others or the

community.   Defendant was convicted of a non-violent offense,

and the government concedes that defendant would not appear to

pose a danger to public safety if released.         Defendant’s

offenses related to an abuse of a position of power and trust.

                                     5
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 6 of 12 PageID #: 2630



Due to her crimes, she has been stripped of this position and

the court finds that there is low likelihood of recidivism.

Moreover, at 66 years old and with her medical conditions, the

court finds she is very unlikely to recidivate.

  C. Section 3553(a) Sentencing Factors

     Having found that that defendant’s age, health, and place

of incarceration constitute extraordinary and compelling reasons

warranting compassionate release, and that she poses no danger

to others or to the community, the court must now consider the

factors set forth in 18 U.S.C. § 3553(a).         See 18 U.S.C. §

3582(c)(1)(A); USSG § 1B1.13.       These factors include (i) “the

nature and circumstances of the offense and the history and

characteristics of the defendant”; (ii) the need for the

sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for

the offense; to adequately deter criminal conduct; to protect

the public from further crimes of the defendant; and to provide

the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most

effective manner; (iii) “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been

found guilty of similar conduct”; (iv) the sentencing

guidelines; and (v) “the need to provide restitution to any

victims of the offense.”      18 U.S.C. § 3553(a).

                                     6
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 7 of 12 PageID #: 2631



     Applying these factors to defendant, the court finds that

granting defendant’s motion for compassionate release would be

inconsistent with the sentencing factors set forth in § 3553(a).

     While defendant has no prior criminal record and her

offenses were non-violent, defendant’s crimes were very public

and came at the expense of a school system situated in an

impoverished area of this state.         Her crimes abused a position

of power and of public trust.       They were repeated, systematic,

and done with premeditation.       As far as the court can tell,

defendant has not accepted responsibility for her criminal

actions at any time in the process.         Based on the seriousness of

defendant’s crimes, and the needs to promote respect for the

law, to provide just punishment for the offenses, and to

adequately deter criminal conduct, the court sentenced defendant

to 42 months of incarceration.       Given these particular

circumstances, the court finds it very significant that

defendant has served less than a third of her sentence.            Thus,

the court finds that a sentence reduction for defendant would be

entirely inconsistent with the sentencing factors set forth in §

3553(a).

     The vast majority of district courts have likewise declined

to grant compassionate release motions where a defendant has

served a small fraction of his or her sentence of incarceration.

See United States v. Lonich, 2020 WL 2614874, at *3 (N.D. Cal.

                                     7
    Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 8 of 12 PageID #: 2632



May 21, 2020) (denying motion despite COVID-19 outbreaks in the

facility and defendant being 65 years old and having medical

conditions that make him particularly vulnerable, because “the

Court finds it significant that defendant[] ha[s] served far

less than half of [his] sentence[]”); United States v. Brady,

2020 WL 2512100, at *4 (S.D.N.Y. May 15, 2020) (finding that

despite defendant having serious medical conditions and being

incarcerated at FMC Lexington, “[t]he deterrence objectives of

18 U.S.C. § 3553(a) would be undercut by a reduction here, where

[defendant] has served . . . less than one quarter” of his

sentence); United States v. Hylander, 2020 WL 1915950, at *2

(S.D. Fla. Apr. 20, 2020) (denying compassionate release where

66-year-old defendant had served one-third of sentence and

suffered from a number of significant health conditions). 2


2 See also United States v. Arthur Williams, 2020 WL 3086049, at
*1 (D. Mass. June 10, 2020) (denying in part because defendant
had served less than half of his sentence); United States v.
Brinkley, 2020 WL 3051574, at *1 (S.D. Fla. June 7, 2020)
(“Although [chronic bronchitis] may put him at a higher risk of
contracting a severe case of Covid-19, Brinkley’s asthma is not
at such an acute level as to warrant his release after serving
less than 50% of his sentence”); United States v. Colonna, 2020
WL 2839172, at *4 (S.D. Fla. June 1, 2020) (holding that a
modification of defendant’s sentence is unwarranted in part
because defendant had served less than 25% of the sentence);
United States v. Linder, 2020 WL 2793089, at *4 (W.D. Pa. May
29, 2020) (same); United States v. Singui, 2020 WL 2523114, at
*5 (C.D. Cal. May 18, 2020) (same); United States v. Alvarez,
2020 WL 2572519, at *5 (S.D. Fla. May 21, 2020) (assuming
defendant had satisfied exhaustion requirement, court would
still deny compassionate release on § 3553(a) grounds because
defendant had served less than 25% of his sentence); United
                                        8
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 9 of 12 PageID #: 2633



     The court has found only two cases where a district court

has granted compassionate release to a defendant that had served

less than half his or her sentence:        in United States v.

McKinney, 2020 WL 2958228, at *2 (W.D.N.Y. June 4, 2020) (18 of

120 months served), and in United States v. Kamaka, 2020 WL

2820139, at *3 (D. Haw. May 29, 2020) (5 out of 12 months

served).    Both cases are distinguishable from the instant case.

     In McKinney, the government conceded that McKinney, aged

55, suffered from COPD, diabetes, and severe obesity – multiple

conditions that the CDC notes as significantly elevating COVID-

19 risks.   McKinney, 2020 WL 2958228, at *2.         McKinney also

needed oxygen every night and was recently confined to a

wheelchair.   Id.    And the facility where McKinney was

incarcerated, FMC Devens, was reporting 47 active cases and one

death.   See id.    While this court disagrees with the McKinney




States v. Zamor, 2020 WL 2764282, at *2 (S.D. Fla. May 12, 2020)
(“Crucially, [the defendant] has completed less than 40% of this
sentence, and the applicable 18 U.S.C. § 3553(a) factors . . .
do not warrant [his] release after serving less than half of his
sentence”); United States v. Gamble, 2020 WL 1955338, at *4 (D.
Conn. Apr. 23, 2020) (denying compassionate release where 47-
year-old defendant had served five months of 92-month sentence
and suffered from diabetes); United States v. Moskop, 2020 WL
1862636, at *1 (S.D. Ill. Apr. 14, 2020) (denying compassionate
release where 72-year-old defendant had served less than half of
240-month sentence and suffered from various significant risk-
increasing medical conditions); United States v. Haney, 2020 WL
1821988, at *7 (S.D.N.Y. Apr. 13, 2020) (denying compassionate
release for a 61-year-old prisoner whose release would reduce a
42-month sentence to nine months).
                                     9
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 10 of 12 PageID #: 2634



court’s decision to grant early release to home confinement with

only 18 out of 120 months of incarceration served, it is also

clearly evident that McKinney suffered from far greater health

problems and risks – the court termed them “debilitating” - than

does the defendant in this case.

     In Kamaka, Kamaka not only suffered from an at-risk health

condition, was in a prison that had an outbreak of COVID-19, and

was a non-violent offender, but Kamaka was also initially

sentenced to only 12 months and was scheduled to be released

before the end of the year.       See id. at *3-4.     Here, defendant

was initially sentenced to 42 months, and has just under two and

a half years until she is scheduled to be released.

Additionally, neither the court in McKinney nor the court in

Kamaka noted any concerns with deterrence resulting from

granting either defendant’s early release.          This stands contrary

to the deterrence concerns here, which are heightened due to the

particularly public nature of defendant’s crimes and her

formerly prominent position in the community.

     The court is very concerned about the spread of COVID-19 in

the federal prison system, and especially about the outbreak at

FMC Lexington.    However, while defendant’s age and medical

conditions place her at higher risk of complications in the

event that she becomes infected with the virus, the court finds

it very significant that defendant has served less than a third

                                     10
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 11 of 12 PageID #: 2635



of her sentence for her crimes.        Such an early reduction in

sentence would not reflect the seriousness of the offense,

provide just punishment, or be a sufficient deterrent to others

in the community.     18 U.S.C. § 3553(a); see also United States

v. Oropeza Lopez, 2020 WL 1923194, at *2 (E.D. Cal. Apr. 21,

2020) (“Defendant has served less than half of his sentence

[which] . . . would not appear to “reflect the seriousness of

the offense” or “provide just punishment for the offense.”);

United States v. Edington, 2020 WL 2744140, at *5 (D. Colo. May

27, 2020) (concluding that, even if the court were to find the

defendant was not a danger to the community, a “sentence of less

than half the court originally imposed is [not] sufficient to

further the goals of sentencing”).        A sentence in the range of

42 months imprisonment was necessary to achieve those goals.

Even converting defendant’s sentence to one of home confinement,

when she has served just 13 months of a 42-month term of

incarceration, would disserve these important § 3553(a) factors.

III. Conclusion

     A sentence reduction pursuant to compassionate release

would not serve the sentencing objectives of 18 U.S.C. §

3553(a). Therefore, the court DENIES plaintiff’s motion for

compassionate release.

     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, the Warden at FMC

                                     11
 Case 2:18-cr-00034 Document 207 Filed 06/23/20 Page 12 of 12 PageID #: 2636



Lexington in Lexington, Kentucky, and the Probation Office of

this court.

    It is SO ORDERED this 23rd day of June, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                       12
